Case 4:17-cr-40052-JPG Document 164 Filed 05/24/21 Page 1 of 2 Page ID #1705




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                              Case No. 17-cr-40052-JPG-001

  DENNIS D. JACKSON,

                 Defendant.

                                MEMORANDUM AND ORDER

       THIS CAUSE came on for consideration upon the Government’s motion pursuant to 18

U.S.C.§§ 3613(a) and 3664(n) (Doc. 163) requesting the Court to enter an Order authorizing the

Bureau of Prisons to turn over to the Clerk of Court funds held in the inmate trust account for the

above-mentioned defendant as payment for the criminal monetary penalty imposed in this case.

As set forth in the Government’s motion, the Bureau of Prisons maintains in its possession, custody,

or control $625.00 in encumbered funds belonging to the defendant that are currently in the

defendant’s trust account. The defendant has made a payment of $25.00 in March 2021; therefore,

the amount requested is now $600.00. At this time, there is no reason to conclude that the Bureau

of Prisons has done anything with said funds and for the reasons stated in the motion, the Court

concludes that cause exists to grant the motion, and, therefore, GRANTS the motion (Doc. 163)

and ORDERS that the Bureau of Prisons turn over to the Clerk of Court the amount of $600.00

from the defendant’s trust account, and DIRECTS the Clerk of Court to accept funds currently held

in the trust account for the following inmate:

               Dennis Jackson
               Reg. No. 13764-025
               USP Lee
               P.O. Box 305
               Jonesville, VA 24263
Case 4:17-cr-40052-JPG Document 164 Filed 05/24/21 Page 2 of 2 Page ID #1706




       The Clerk shall apply these funds as payment towards the criminal monetary penalties

owed by the defendant in this case.

       Payments are to be made payable to the Clerk of the District Court, 750 Missouri Avenue,

East St. Louis, Illinois 62201. The Plaintiff is to provide a copy of this Order to the Garnishee.

       Dated: May 24, 2021


                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                 2
